Citation Nr: 0109767	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for major depression.  

3.  Entitlement to service connection memory loss, mood 
swings, and sleeplessness due to an undiagnosed illness.  

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.  

5.  Entitlement to service connection for testicular cancer, 
to include as secondary to Persian Gulf War service.  

6.  Entitlement to service connection for loss of appetite 
due to an undiagnosed illness.  

7.  Entitlement to service connection for impotence due to an 
undiagnosed illness.  

8.  Entitlement to service connection for constipation due to 
an undiagnosed illness.  

9.  Entitlement to service connection for postoperative 
residuals of a lipoma of the left infrascapular area.  

10.  Entitlement to service connection for blood in the 
bowels due to an undiagnosed illness.  

11.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

12.  Entitlement to service connection for nausea due to an 
undiagnosed illness.  

13.  Entitlement to service connection for deterioration of 
the teeth due to an undiagnosed illness.  

14.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right 5th metacarpal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1980 and from December 9, 1990, to June 4, 1991.  
He served in the Southwest Asia theater of operations from 
February 2 to May 10, 1991.  His decorations include the 
Kuwait Liberation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the service connection 
claims reflected on the title page of this decision as not 
well grounded.  The RO also denied a claim of entitlement to 
a compensable evaluation for residuals of a fracture of the 
right 5th metacarpal.  

The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  A lipoma of the left infrascapular area, a known clinical 
diagnosis, was not present in service, and postoperative 
residuals of a lipoma of the left infrascapular area are not 
shown to be related to any period of service.  

2.  The service-connected residuals of a fracture of the 
right 5th metacarpal are manifested by slight angulation of 
the shaft of the metacarpal bone with no shortening of the 
bone or functional impairment, and a surgical scar that is 
entirely asymptomatic.  


CONCLUSIONS OF LAW

1.  The veteran does not have postoperative residuals of a 
lipoma of the left infrascapular area that were incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117(a), 1131 
(West Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2000).  

2.  The criteria for an increased (compensable) rating for 
residuals of a fracture of the right 5th metacarpal have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 4.71a, 4.118, diagnostic codes 5227, 
7803, 7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The service medical records for both periods of active duty 
are negative for complaints or findings of a lipoma of the 
left chest wall.  When seen at a service outpatient clinic in 
August 1993, the veteran gave a 2-year history of a mass of 
the left infrascapular area that had increased in size over 
the previous two months.  The assessment was lipomatous mass; 
cancer was to be ruled out.  The lipomatous was excised that 
day.  There was no history of trauma.  On VA examination in 
February 1999, the veteran reported that he had a cyst 
removed from his left chest wall in 1992, but there is no 
evidence that the lipoma was present during either period 
active duty or as a result of his service in the Persian 
Gulf.  

The Board observes that a lipoma is a benign tumor.  
Dorland's Illustrated Medical Dictionary 949 (28th ed. 1994).  
The lipoma in this case did not involve the brain, spinal 
cord or peripheral nerves.  It is therefore not a chronic 
disease under the provisions of 38 C.F.R. § 1101(3) (West 
1991).  Although the evidence suggests that it was present as 
early as a couple of months following the veteran's second 
period of service, there is no evidence of its presence in 
service, and, because it is not a chronic disease, service 
connection is not warranted for the lipoma on a presumptive 
basis under 38 U.S.C.A. § 1112(a) (West 1991) and 38 C.F.R. § 
3.309(a) (2000).  Furthermore, a lipoma is a known clinical 
diagnosis.  Service connection may only be established for 
disability resulting from undiagnosed illness that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  

It therefore follows that service connection for 
postoperative residuals of a lipoma is not warranted.  

In so finding, the Board has considered the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, on this claim but believes that to 
remand this issue for further development under the Act would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  That is 
because the medical evidence already of record with respect 
to this issue is clear and the veteran has not pointed to 
other evidence that would tend to prove his contentions with 
respect to this claim.  The contemporaneous evidence, which 
is more persuasive than later contentions, establishes that 
the veteran had a left infrascapular lipoma excised in August 
1993 that was of two years' duration.  The service medical 
records do not show the presence of the lipoma in service, 
pertinently including the veteran's reports surrounding his 
redeployment examination in April 1991.  

The Board notes that the Court of Appeals for Veterans Claims 
has consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran was essentially informed of the foregoing 
principles when he and his representative were provided with 
a statement of the case in December 1999 that quoted the 
provisions of 38 C.F.R. § 3.303 at length.  However, he has 
submitted no evidence attributing the lipoma excised in 1993 
to either period of active duty.  The Board is of the opinion 
that it is pointless to prolong the final disposition of this 
issue to undertake development that would do little more than 
exalt form over substance, delaying a decision on an issue in 
order to fulfill notice and duty-to-assist requirements that 
would not change the outcome in the least.  

B.  Increased rating

The record shows that service connection for residuals of a 
fracture of the right 5th metacarpal was granted in a rating 
decision dated in November 1999.  The RO assigned a 
noncompensable evaluation for the disability under Diagnostic 
Code 5224, effective from February 18, 1999, the date of a VA 
examination during which the veteran raised the issue of 
service connection for the condition.  The veteran disagreed 
with the evaluation assigned, and this appeal ensued.  

The veteran's claim for a higher evaluation for residuals of 
a fracture of the right 5th metacarpal is an original claim 
that was placed in appellate status by his disagreement with 
the initial rating award.  In these circumstances, the rule 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The service medical records show that the veteran sustained a 
fracture of the mid-shaft of the right 5th metacarpal in 
March 1979 with resulting angularity of about 30 degrees.  
Reduction was difficult to maintain, although an acceptable 
closed reduction was eventually felt to have been 
accomplished.  X-rays showed no good evidence of healing 
despite decreased pain and swelling.  When hospitalized in 
July 1979, it was reported that the initial injury was 
sustained in a fistfight the previous March and that the 
injury was treated with casting for three months.  He 
complained of pain at the fracture site with heavy use of the 
right hand, which was his dominant hand.  There was no 
hypesthesia.  It was further reported that the right hand 
showed an apex dorsal angulation of the right 5th metacarpal 
at the mid-shaft with very slight motion and moderate 
tenderness to firm pressure.  In August 1979, the veteran was 
rehospitalized with a non-union of the his right 5th 
metacarpal fracture and underwent elective bone grafting of 
the fracture.  He was said to have experienced a benign 
postoperative course and was discharged to duty in a short 
arm cast, which he was to wear for four weeks.  When seen in 
the orthopedic clinic in December 1979, X-rays were said to 
show 45 degrees of volar angulation of the right 5th 
metacarpal.  The diagnosis was malunion of the 5th 
metacarpal.  However, when examined for separation in August 
1980, findings referable to the right 5th metacarpal were not 
noted.  

When VA examined the veteran in February 1999, he reported 
that he injured his hand while boxing on a Navy boxing team.  
He said that he spent 13 months in a cast.  The fracture did 
not heal properly initially, and he had to undergo surgery, 
including a bone graft, before the fracture eventually 
healed.  He said that he was right handed.  He also reported 
that he was working as an over-the-road long distance truck 
driver and did not have a lot of complaints concerning his 
right hand.  Indeed, he reported that he had not missed any 
work as a truck driver because of his right hand fracture.  
On examination, his right hand exhibited full range of motion 
of the fingers and wrist.  He was able to make a composite 
fist with the tips of the fingers in the palm and the thumb 
overlapping the index and middle fingers in a normal grip 
fashion.  His grip strength was 140 pounds on the right and 
100 pounds on the left.  There was no atrophy or deformity of 
the right hand.  The 5th metacarpal where the fracture was 
appeared well aligned and was nontender.  The veteran was 
able to grasp objects normally and had normal dexterity of 
the fingers.  X-rays of the right hand revealed a healed 
fracture of the 5th metacarpal with slight angulation of the 
shaft of the metacarpal but with no shortening of the bone.  
The pertinent diagnosis was history of fracture of the 5th 
metacarpal, healed without residuals.  The examiner 
specifically remarked that the veteran retained good grip 
strength in his right hand with no loss of function.  

Although the right 5th metacarpal fracture was rated 
initially under Diagnostic Code 5224, this appears to have 
been a typographical error, since that is the code for rating 
ankylosis of the thumb.  The pertinent diagnostic code is 
Diagnostic Code 5227 for ankylosis of the other fingers.  
Under Diagnostic Code 5227, favorable or unfavorable 
ankylosis of the little finger of either hand warrants a 
noncompensable evaluation.  However, extremely unfavorable 
ankylosis of the little finger will be rated as amputation 
under the provisions of Diagnostic Code 5156.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  38 C.F.R. § 
4.71a, Diagnostic Code 5227, and Note.  

Under Diagnostic Code 5156, a 10 percent evaluation for 
amputation of the little finger of the major or minor upper 
extremity is warranted if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent evaluation requires that 
the amputation involve metacarpal resection with more than 
one-half of the bone lost.  38 C.F.R. § 4.71a.  

The recent VA examination in February 1999 demonstrated 
unequivocally that the veteran has full range of motion of 
the fingers of his right hand and that, indeed, his right 
hand did not bother him much.  Extremely unfavorable 
ankylosis of the right 5th finger of a nature to warrant a 
compensable evaluation as for amputation under Diagnostic 
Code 5156 is not shown.  

Moreover, the veteran's scars were examined in February 1999.  
A scar resulting from his inservice injury was noted on the 
dorsal aspect of his right hand.  The scar was described as a 
5 by 0.1-centimeter linear scar that was said to be well 
healed to be hard to tell from the normal skin.  The examiner 
said that the scar was not ulcerative, tender, or adherent, 
and that its texture was normal.  The scar was neither 
elevated nor depressed, and there was no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The scar was not disfiguring.  Moreover, there was no scar 
resulting from the pin, nor was there any functional 
limitation as a result of the right hand scar.  The examiner 
stated that there were no residuals from the scar.  

Thus, there is no showing that the scar resulting from the 
veteran's service-connected right 5th metacarpal fracture is 
poorly nourished with repeated ulceration or is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
diagnostic codes 7803, 7804.  The scar was not found to be 
adherent or to result in limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
Board concludes that a separate compensable evaluation for 
the scar as a residual of the service-connected fracture of 
the right 5th metacarpal is not warranted under the principle 
announced by the Court of Appeals for Veterans Claims in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 that became 
effective during the pendency of this appeal.  Under the Act, 
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
veteran and his representative were notified in the December 
1999 statement of the case of the provisions of the rating 
schedule with respect to evaluating the service-connected 
right 5th finger fracture.  No evidence was thereafter 
received suggesting that the veteran manifested residuals of 
the fracture that meet the criteria for a compensable rating 
under the pertinent diagnostic codes.  Indeed, there was no 
evidence on the VA orthopedic examination in February 1999 
that the veteran had such severe injury residuals as to 
result in extremely unfavorable ankylosis of his right 5th 
finger.  This is the type of disabling manifestation that is 
either apparent or it is not.  With respect to this claim, 
there is no indication that the VA orthopedic examination was 
in the least bit inadequate.  The record shows that the 
examination was thorough and included complaints, history, 
objective findings including X-ray findings, diagnosis, and 
comments by the examiner.  It is notable that the examiner 
diagnosed a history of a right 5th metacarpal fracture that 
was now healed and without residuals.  The veteran seemed 
essentially to concede this when he acknowledged on VA 
orthopedic examination in February 1999 that he did not 
really have a lot of complaints concerning his right hand and 
that he had not missed any work as a truck driver as a 
consequence of his service-connected right 5th metacarpal 
fracture residuals.  The ratings set forth in the rating 
schedule are meant to represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations resulting from service-connected 
disability.  38 C.F.R. § 4.1 (2000).  

The Board therefore concludes that in the circumstances of 
this case, a remand of this issue would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  VA has satisfied its 
duties to inform and assist the veteran with respect to the 
increased rating issue, and further development of that 
issue, with its resulting expending of VA's resources, is not 
warranted.  


ORDER

Service connection for postoperative residuals of a lipoma of 
the left infrascapular area is denied.  

An increased (compensable) evaluation for residuals of a 
fracture of the right 5th metacarpal is denied.  


REMAND

The record shows that the veteran served in the Persian Gulf 
War as a cannon crewmember with A Battery, 1st Battalion, 
201st Field Artillery, West Virginia Army National Guard (on 
active federal service).  It is undisputed that he is a 
"Persian Gulf veteran" as that term is defined by law for 
purposes of entitlement to compensation benefits for 
disability due to undiagnosed illness.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  Most of the veteran's 
complaints relate to his service in the Persian Gulf.  

The veteran's formal claim for compensation benefits was 
received in December 1998.  On his VA Form 21-526, the 
veteran indicated that he had the onset in 1991 of a variety 
of symptoms, which he listed as memory loss, joint pain, 
sleeplessness, mood swings, loss of appetite, constipation, 
and impotence.  He said that he had the onset of testicular 
cancer in 1992.  He said that he had none of these 
disabilities prior to his service in the Persian Gulf but 
that since returning from the Gulf, he had suffered greatly 
from all of these problems.  

In a statement in support of his claims received in February 
1999, the veteran said that since May 1991, he had had two 
headaches a day and that since May 1992, his teeth had very 
rapidly deteriorated and that he now had no upper teeth.  He 
reported that his jawbones were very stiff and that it hurt 
to open his mouth all the way.  He said that his memory 
"gets lost" and he easily loses his concentration.  At 
least monthly since 1994, he has had pain in his elbow 
joints.  Since 1994, his middle finger swelled at the joint.  
He stated that he had testicular cancer in April 1994 with 
surgery the following October.  Since late 1993 or early 
1994, he reported that his legs got stiff and this was 
usually accompanied with feeling nauseated, although he did 
not throw up.  He would rest with his legs up for 30 minutes 
to feel better.  He further stated that he hurt his back in 
February 1991 in the "Commander Hatch" of a howitzer.  
Every eight to nine months, it would flare up and that 
exercises would usually take care of it.  Since 1993, the 
veteran said, he had blood in the bowels every six to seven 
months for two days.  He said that his "stress factor" 
since 1992 was all that he could bear at times.  He said that 
he was very jumpy and skittish and that he had been through 
counseling.  Since February 1991, he said, he slept only one 
to one and a half hours at a time, very lightly.  He 
indicated that he was treated at the VA Medical Center (VAMC) 
Clarksburg, West Virginia.  

In his substantive appeal received in February 2000, the 
veteran contended that he was entitled to service connection 
for multiple medical problems associated with his service in 
the Persian Gulf War.  These problems included but were not 
limited to jaw stiffness, problems with the digestive system, 
and lower back pain.  The veteran maintained that he did see 
a doctor when he hurt his back in February 1991 but that the 
physician did not do his job and do an examination to 
evaluate the full extent of the veteran's problems.  He just 
told the veteran to return to duty.  He claims that his back 
pain was attributed to degenerative joint disease without the 
benefit of diagnostic imaging such as X-rays or magnetic 
resonance imaging.  He also claims that his memory loss is a 
separate and distinct symptom related to his Persian Gulf 
service and is not part and parcel of his diagnosed 
psychiatric disorder.  He also contends that the fact that 
his testicular cancer is a diagnosed disorder does not mean 
that he could not have acquired it during the Persian Gulf 
War.  He asserts that not all of the information imparted at 
the VA examinations was written down and that his 
examinations were inadequate.  

The record shows that an examination for enlistment in the 
Army Reserve in December 1988 was pertinently negative.  The 
record also shows that when the veteran was examined for 
redeployment back to the United States in April 1991, he 
complained of lower back pain, indicating "Back" when asked 
"[w]hat diseases or injuries did you have while in the 
Southwest Asia region?"  He also answered "Yes" when 
asked:  "Do you have stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements?"  A report of medical 
history at that time also reflected complaints that included 
frequent or severe headache, recurrent back pain, frequent 
trouble sleeping, and depression or excessive worry.  
However, clinical evaluation for redeployment in April 1991 
resulted in pertinently normal findings.  

On a periodic examination for the Army National Guard in 
September 1998, the veteran complained of daily headaches of 
one year's duration, for which he took aspirin.  He 
experienced neither nausea nor vomiting and indicated that no 
work time was missed as a consequence of the headaches.  It 
was noted that all of his upper teeth were missing.  He also 
complained of recurrent back pain and indicated that he was 
initially injured in Saudi Arabia in 1991 and that he still 
had aching and burning in the sacral-gluteal area if he sat 
for too long.  He also complained of symptoms of arthritis in 
the knees and wrist treated with aspirin.  He complained of 
frequent trouble sleeping, stating that he awakened almost 
hourly.  He also said that he would forget simple things and 
sometimes items.  However, his nervous complaints he 
attributed to the stress of having four kids.  He also said 
that he had broken his right hand 20 years previously but 
that he had no residuals.  On clinical examination in 
September 1998, the veteran's was pertinently normal, 
including his psychiatric evaluation.  

Service connection may be established for chronic disability 
resulting from undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001.  
38 U.S.C.A. § 1117(a) (West Supp. 2000).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317.  These 
disabilities can be established by objective indications.  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317.  However, 
service connection may only be established for chronic 
disability resulting from undiagnosed illness that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  

Furthermore, service connection is not warranted for 
disability resulting from an undiagnosed illness where there 
is affirmative evidence that the claimed disability was 
unrelated to service in the Persian Gulf or was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(c).  

The veteran also maintains that his testicular cancer had its 
onset during his second period of service.  The record shows 
that the veteran was initially seen for complaints referable 
to the testes in March 1994, when he was seen for a chief 
complaint of an enlarging right testicle of one and a half 
months' duration.  However, on examination by D. T. Chua, 
M.D., a urologist, the right testicle felt normal but the 
left testicle was found to be atrophic, measuring 3 
centimeters.  The veteran initially declined to undergo an 
ultrasound examination, so he was instructed to perform self 
examination.  In September 1994, the veteran reportedly felt 
a lump on the left testicle and returned to Dr. Chua for 
evaluation.  Dr. Chua found a 2-centimeter hard nodule at the 
lower pole of the atrophic left testicle.  (The right 
testicle remained normal.)  In early October 1994, an 
ultrasound of the scrotum and abdomen revealed a hyper-echoic 
mass in the left testicle measuring 1.8 by 1.2 centimeters 
that was felt to be consistent with a malignant tumor.  In 
mid-October, the veteran underwent a left inguinal 
orchiectomy, and pathological examination of the mass showed 
it to be a pure seminoma Stage 1.  The surgical pathology 
report indicates no invasion of the tunica albuginea or 
presence of germ cell elements; the margins of the resection 
were free of tumor cells.  Other diagnostic tests failed to 
show spread of the tumor.  A follow-up note dated in January 
1995 contained a diagnosis of T1, N0, M0 left testicular 
seminoma and found no evidence of disease.  

When the veteran underwent a radiation therapy consultation 
in October 1994, it was reported that there was a history of 
hemorrhoidal bleeding that had stopped.  The veteran 
complained of headaches, but this was unchanged for many 
years, it was reported.  

The veteran's radiation oncologist noted in a letter to Dr. 
Chua dated in late January 1995 that the veteran's treatment 
course of radiation therapy had lasted 23 days and was 
remarkable for the development of "minimal" nausea as well 
as fatigue.  The oncologist reported that the nausea was 
relieved without medication, although the veteran again 
complained of "minimal" nausea at the completion of 
therapy.  

On VA examination in February 1999, the veteran complained of 
multiple symptoms since returning from the Gulf that included 
memory loss, headache, rectal bleeding, teeth deterioration, 
impaired concentration, joint pain, nausea, sleep 
disturbance, and testicular cancer.  He reported that he had 
testicular cancer in 1994.  His major concern was memory 
loss.  He said that he could not remember recent things and 
could not concentrate on his work.  He said that he had also 
had headaches twice a day since May 1991, for which he took 
aspirin and Tylenol.  He reported that his teeth were rapidly 
deteriorating and that he now had lost all of his upper teeth 
and most of his lower teeth.  He said that his most 
pronounced joint pain was in his jaw bones, which were stiff 
and painful when he opened his mouth.  The other joint pain 
involved the elbows, knees and back.  He stated that the 
joint pain had been getting worse since 1994.  He said that 
the pain would come and go for no particular reason.  He 
stated that he also had leg stiffness, for which, like his 
elbow, he could not specify the condition.  The veteran 
further reported that he had the sensation of nausea but 
without vomiting.  If he lifted his legs up for 30 minutes, 
he felt better.  There was no stomach pain.  

The veteran also stated that he had experienced a back injury 
and back pain in February 1991, when he was in Saudi Arabia.  
He said that he fell off the "commander hatch" and that he 
orally communicated with a doctor, who told him to continue 
to do what he was doing.  He indicated that he was not 
diagnosed or treated at the time.  Since then, however, he 
has been bothered by back pain, which he described as sharp 
and as more than 10 out of 10.  Doing exercises and sit-ups 
with the help of his spouse relieved the pain.  He also used 
extra-strength Tylenol to help the pain.  He said that this 
kind of flare-up pain would come about every six months.  He 
could not specify what other factors caused the pain and 
flare-ups.  

The examiner indicated that the veteran had no back 
disability prior to his service in Saudi Arabia and had 
sustained no back injury following his second period of 
active duty.  He had had the residual back pain since the 
February 1991 fall.  

The veteran further reported that he could not sleep well and 
could only sleep for one to one and a half hours at a time; 
he slept very lightly and was easily awakened.  

The diagnoses included Persian Gulf Syndrome.  The examiner 
said that the veteran had multiple symptoms after returning 
from the Gulf, the most prominent of which was memory loss, 
which was his major concern.  Currently, the examiner said, 
Persian Gulf Syndrome "is not conclusive."  He noted that 
the CDC had organized a nationwide conference on Gulf War 
illness research planning to continue research into 
toxicology and clinical indications.  Until then, the 
diagnosis could not be given with a clear etiology.  

The diagnoses in February 1999 also included history of 
testicular cancer, status post surgical removal, with no 
current symptoms of the condition; and "degenerative change 
disease" involving the carpal bones and also the 
interphalangeal joint of the right hand.  (The service 
medical records for the veteran's first period of service 
show that the veteran injured the 3rd digit of his right hand 
in February 1977, apparently after striking someone; X-rays 
did not visualize any fracture.  The facts of the fracture of 
his right 5th metacarpal following a fight are set forth 
below; when he was hospitalized in August 1979, radial 
deviation of the right index finger at the proximal 
interphalangeal joint was also noted.)  

It was further reported in February 1999 that the veteran had 
no history of eating disorders and had never been 
underweight.  He was currently on a diet to "stay where my 
body weight usually is."  He weighed 179 pounds.  His height 
was 5 feet 10 inches.  He had never been underweight.  The 
examination was negative for an eating disorder.  

On VA orthopedic examination in February 1999, the veteran 
complained of joint pain related to Gulf War syndrome.  It 
was reported that he had been complaining of some joint pain 
since separation that was mostly confined to the back.  He 
reported that about every six to eight months, he would have 
an episode of severe back pain that made him unable to get 
around.  After a period of exercise, he was able to get up 
and go on working and do well for several months until he had 
another episode.  The veteran had no idea what caused the 
back pain.  With specific reference to "Gulf War syndrome 
arthralgias," the veteran did not complain of any other 
joint problems other than his back.  He did not have any 
redness or swelling in any of his joints.  There was no 
immobilization of any joint, nor were there any chills, 
fever, skin rash, or other rheumatic-type symptoms.  
Neurologic examination of the lower extremities was negative.  
He demonstrated no weakness in his legs.  The pertinent 
diagnosis was chronic intermittent low back pain of unknown 
etiology, probably muscle pain, although no X-rays or MRI's 
were performed.  

The orthopedic examiner remarked that it did not appear as 
though the veteran was suffering any serious musculoskeletal 
problems.  However, he was not sure of the etiology of the 
veteran's back pain.  He did not think that it was associated 
with a herniated disc because it was not associated with any 
leg pain.  The veteran did not demonstrate any constitutional 
symptoms of his musculoskeletal system associated with Gulf 
War syndrome.  In particular, he did not have any redness of 
his joints, swelling, or limited joint motion.  He had no 
complaints with respect to any joint other than his back.  

On examination of the genitourinary system by VA in February 
1999, it was reported that the veteran had gained 20 pounds 
in the last six months and he displayed no lethargy or 
weakness.  There was no anorexia.  There had been no 
treatment following the cancer surgery and he was on no 
medications for his condition.  There was no history of 
trauma.  It was felt that nothing from systemic disease was 
affecting his sexual functioning and that general penetration 
with ejaculation was possible.  He had, however, been 
counseled for depression.  The pertinent diagnosis was 
history of testicular cancer of the left side, status post 
surgery, without residuals.  

When seen in the VA mental hygiene clinic in March 1999, 
however, the veteran complained of decreased sexual potency, 
even with medication.  The assessment was adjustment disorder 
with depressed mood.  

A VA psychiatric examination in March 1999 culminated in a 
diagnosis on Axis I of recurrent major depression secondary 
to medical and family problems; mild cognitive deficit 
(memory loss) was to be ruled out.  A diagnosis was not 
entered on Axis II.  The examiner remarked that the veteran 
was manifesting some impairment of social and occupational 
adaptability as a result of an untreated and ongoing 
depression that was also complicated by the fact that he has 
had difficulty with impotence since his carcinoma surgery.  
His memory difficulties, as he reported them, appeared to 
occur on a sporadic and day-to-day basis and were 
complicating things.  The bulk of his problems at this point 
appeared to be unrelated to any cognitive changes.  The 
examiner continued that the veteran told a credible story of 
the types of cognitive changes that could be seen with a 
gradual deteriorating process or in response to exposure to 
some sort of toxin, but the examiner could not corroborate 
this specifically on clinical examination alone and 
recommended a battery of neuropsychological tests to assess 
his deficits and establish a baseline for an assessment of 
future changes.  

The RO in November 1999 denied all of the veteran's service 
connection claims on the basis that they were not well 
grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, which, among other things, eliminates the 
requirement that claims be well grounded and redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  On remand, the RO must ensure that all development 
and notification requirements of the Act are complied with.  

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the comprehensive scope of the Veterans Claims 
Assistance Act of 2000, the Board is of the opinion that 
further development is necessary.  Accordingly, this case is 
REMANDED to the RO for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated, and 
from any other relevant source(s) or 
facility(ies) identified by the veteran.  
This should specifically include the VAMC 
in Clarksburg, West Virginia.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo VA 
examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the claims file should 
be referred to a physician with expertise 
in oncology and the kinetics of tumor 
growth.  The examiner is requested to 
review the claims file and to render an 
opinion whether it is at least as likely 
as not (50 percent probability) that the 
testicular cancer diagnosed in 1994 was 
initially present (including 
subclinically present) during any period 
of active duty, including the second 
period of active duty from December 9, 
1990, to June 4, 1991.  If not initially 
present in service, the examiner is 
requested to render an opinion whether it 
is at least as likely as not (50 percent 
probability) that the testicular cancer 
diagnosed in 1994 is etiologically 
related to any incident of service, 
including the veteran's service in the 
Persian Gulf War.  Any available slides 
or tissue blocks necessary to rendering 
any such opinion should be obtained if 
necessary to render the opinion.  (If 
necessary, a release should be obtained 
from the veteran for this purpose.)  A 
complete rationale should be given for 
any conclusion or opinion expressed.  

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and extent of any low back 
disability found to be present.  All 
indicated studies, including X-rays, 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file in detail and to render an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
diagnosed low back disorder that is 
attributable to his periods of service, 
any incident of service origin, or to any 
complaints or findings noted in service.  
A complete rationale should be given for 
any conclusion or opinion expressed.  

5.  In addition, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
whether it is at least as likely as not 
that the veteran has Persian Gulf 
syndrome as a result of his service in 
the Southwest Asia theater of operations 
from February 2 to May 10, 1991.  All 
indicated studies should be performed.  
The examiner is requested to review the 
claims file in detail and identify all 
current residuals of any Persian Gulf 
syndrome found to be present.  The 
examiner is requested to determine 
whether the veteran has memory loss, mood 
swings, sleeplessness, joint pain, 
deterioration of his teeth, loss of 
appetite, impotence, constipation, blood 
in the bowels, headaches, or nausea as 
manifestations of any diagnosed Persian 
Gulf syndrome, or whether these signs and 
symptoms are attributable to known 
clinical diagnoses.  A complete rationale 
should be given for any conclusion or 
opinion expressed.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claims remanded 
herein.  If the benefits sought on appeal 
are not granted to the satisfaction of 
the veteran, a supplemental statement of 
the case should be issued and the veteran 
and his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



